Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not sufficiently descriptive.  “The title should be brief but technically accurate and descriptive and should contain fewer than 500 characters,” MPEP §606. Specifically, statements concerning the general type or nature of the entire system or its components that are common to many other similar elements or systems that are known in the art are not sufficiently descriptive to provide “informative value in indexing, classifying, searching, etc.,” MPEP §606.01.  Examiner recommends directing the title to what Applicant believes is the point of novelty, including key structural features, since it is by the novelty that "indexing, classifying, searching, etc.” is generally accomplished.  Nevertheless, it should be noted that, pursuant to MPEP §606.01, “[i]f a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by examiner’s amendment.”
A new title is required that is more clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-23, 28, 29 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Watanabe (US 2016/0378062).
Regarding independent claim 16, Watanabe discloses A holographic display apparatus (Title – hologram image reproduction device; see also e.g., Figs. 1, 5-6 displaying to a human eye) comprising (i.e., open language for the claim, MPEP 2111.03): 
an illumination unit (Fig. 1 - hologram image reconstruction device [reproduced below for reference]; see also para. 42) capable of emitting light (via light source unit 10 with LDs 11 arranged in an array) to illuminate a hologram and form a consequent holographic image (Fig. 1 - hologram image reconstruction device; see also para. 42), 
wherein the illumination unit is comprised of an array of individual sub-units (Fig.1 – note that each LD 11 in light source unit 10 corresponds to a sub-area 21 in light modulation area 22 on spatial phase modulator 20), 
each comprising a light source and corresponding optics (Fig.1 – note that each LD 11 in light source unit 10 corresponds to a sub-area 21 in light modulation area 22 with each similarly correlating to element lens 14 in lens array 13; see also para. 93 – same number of lenses and LDs), 
the illumination unit forming an overall collimated (i.e., in the alternative), diverging or converging beam (para. 9 – “Preferably, the hologram data having converging or diverging power is added to the hologram data of the element sub-areas 


    PNG
    media_image1.png
    573
    434
    media_image1.png
    Greyscale

Regarding claim 17, the reference further discloses The holographic display apparatus according to claim 16, wherein the illumination unit is comprised of an array of smaller illumination sub-units, each comprising a light source and corresponding optics to control its overall output beam shape (Fig.1 – note that each LD 11 in light source unit 10 corresponds to a exempli gratia which means “for example”; since an example is not required, this portion of the claim is interpreted as optional), and wherein the smaller sub-units are "close-packed", or tessellated, in an array such that there is no (in the alternative) (or negligible) gap between them (see Fig. 1 above; note how closely the sub-areas 21 are to each other in the light modulation area 22; the space between them is deemed negligible, else the system would not function as described).
Regarding claim 18, the reference further discloses The holographic display apparatus according to claim 17, wherein the array of smaller illumination sub-unit is of a periodic structure including that of square (in the alternative), rectangular (Fig. 1 – the sub-units appear rectangular, [might be square, a special form of rectangle with equal sides]) or hexagonal (in the alternative).
Regarding claim 19, the reference further discloses The holographic display apparatus according to claim 16, wherein the illumination unit comprises an array of sub-units arranged at one edge of a hologram (note that the direction and positional relationship of the “one edge” is not defined by the claim; thus the interpretation “to the side of” is considered reasonable – note that the LDs are to one side of the sub-areas 21; if Applicant wishes more specificity on the proximity, clarifying amendment is recommended).
Regarding claim 20, the reference further discloses The holographic display apparatus according to claim 16, wherein the illumination unit forms a beam which is used as light source for either reflection (in the alternative) or transmission holograms (20- spatial phase modulator is transmissive).

a plurality (i.e., there is more than one LD 11) or an array of light sources (LDs 11 are arranged in a 3 x 3 array in Fig. 1) formed from lasers (LDs 11 are laser diodes, please see para. 93) 
and/or LEDs and a plurality (in the alternative with array) or an array (in the alternative with plurality) of optical elements (this clause in the alternative with the plurality or array of light sources above since it uses mirroring language).
Regarding claim 22, the reference further discloses The holographic display apparatus according to claim 16, wherein the array of light sources operate in a wavelength of about 400 nm to 700 nm (Figs. 5-6: note the light of the display going into the eyeball 50; wavelength of about 400 nm to 700 nm are the visible range for humans, so light outside of these wavelengths would not be useful for human use, and the reference gives no indication the design is for non-human animals, so it cannot reasonably be presumed otherwise; therefore, it is considered inherent that this approximate wavelength range be used so humans can see it).
Regarding claim 23, the reference further discloses The holographic display apparatus according to claim 16, wherein located close to the array of light sources there are optical elements (Fig. 1: 13 – lens array with element lenses 14) (e.g. lenses) (i.e., note that “e.g.” means exempli gratia which means “for example”; since an example is not required, this portion of the claim is interpreted as optional) which are used to form collimated (in the alternative) (or divergent or convergent) illumination (para. 9 – “Preferably, the hologram data having converging or diverging power is added to the hologram data of the element sub-areas each assigned with the hologram data of the entirety or the part of the area to which the base hologram data pertains.”). and wherein the optical elements are in the form of a lens (14 – element lenses; not curved depiction) or a curved mirror (in the alternative).
	Regarding claim 28, the reference further discloses The holographic display apparatus according to claim 16, wherein the display apparatus comprises an array of optics to create an overall beam diverging from a virtual point source (Fig. 5; para. 103 – “Since the virtual image of the image 31 is located at infinity, the beam formed as being emitted from a single point of the image 31 is emitted from the element sub-area 21 toward the eyeball 50 in the form of a parallel beam.”).
Regarding claim 29, the reference further discloses 29. (New) The holographic display apparatus according to claim 16, wherein there is an array of optics which each comprise an offset light source (e.g. an LED) to create an overall beam diverging from a virtual point source (Fig. 5; para. 103 – “Since the virtual image of the image 31 is located at infinity, the beam formed as being emitted from a single point of the image 31 is emitted from the element sub-area 21 toward the eyeball 50 in the form of a parallel beam.”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24, 25, 27, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe.
Regarding claim 24, the previously cited embodiment does not explicitly further disclose wherein the collimated illumination unit is used for a reflection hologram and includes a separate 
Embodiments of Watanabe are related as hologram devices. The embodiment of Fig. 23, para. 147 – this embodiment uses an LCOS is a reflection type spatial modulator; note in Fig. 23, light reflected from behind 95, opposite of viewing side [note how light exits device to the right after reflection on the left]. Benefits of this arrangement include depth for hologram viewing (para. 147).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to substitute a reflective structure as in the Fig. 23 embodiment with the transmissive one of the first embodiment so as to improve image quality, and include additional depth for hologram viewing.
Regarding claim 25, the previously cited embodiment further discloses The holographic display apparatus according to claim 16, wherein multi-colour illumination is formed wherein the individual light sources emit different colours of light such as from separate coloured LEDs (para. 112 – LDs 11 have different wavelengths for a color display).
The first embodiment does not disclose wherein dichroic mirrors (or HOE mirrors) are used to ensure that the multi-wavelengths from each illumination sub-unit are collinear when reflected towards a hologram forming a consequent holographic image.
	Embodiments of Watanabe are related as hologram devices. The embodiments of Fig. 14, para. 128, and Fig. 19, para. 139 teach dichroic mirrors (or HOE mirrors) are used to ensure that the multi-wavelengths from each illumination sub-unit are collinear when reflected towards a hologram forming a consequent holographic image (Fig. 14, para. 128; Fig. 19, para. 139 – dichroic mirrors for the purpose of selecting the color desired).

Regarding claim 27, the previously cited embodiment does not explicitly further disclose wherein the display apparatus comprises an array of parabolic mirrors (in the alternative) or generic reflector profile to form a collimated beam.
Embodiments of Watanabe are related as hologram devices. The embodiment of Fig. 23, para. 147 the display apparatus comprises an array of parabolic mirrors (in the alternative) or generic reflector profile to form a collimated beam (Fig. 23, para. 147 – this embodiment uses an LCOS is a reflection type spatial modulator; note in Fig. 23, light reflected from behind 95, opposite of viewing side [note how light exits device to the right after reflection on the left]. Benefits of this arrangement include depth for hologram viewing, see para. 147).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to substitute a reflective structure as in the Fig. 23 embodiment instead of the transmissive one of the first embodiment so as to improve image quality, and include additional depth for hologram viewing.
Regarding claim 30, the previously cited embodiment does not explicitly further disclose wherein the position of each light source (e.g. LED) is shifted off centre with respect to its local optic axis, such as to produce an overall beam propagating at an angle to the illumination unit.
 Embodiments of Watanabe are related as hologram devices. The embodiment of para. 151 teaches the position of each light source (e.g. LED) [e.g., is interpreted as optional] is shifted off centre with respect to its local optic axis, such as to produce an overall beam propagating at 
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the first embodiment to change angle of light as suggested in the para. 151 embodiment so as to improve image quality by reducing direct specular reflection from the surface of the optical elements, which can happen with the change in index of refraction.
Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Regarding claim 26, the prior art does not teach or suggest “The holographic display apparatus according to claim 16” including the specific arrangement for “wherein the display apparatus comprises a low-profile collimated beam using an array of catadioptric elements and wherein the catadioptric elements comprise a convex reflective surface and located above the convex reflective surface there as a mirror which reflects light back down towards the convex reflective surface and wherein the catadioptric elements form a collimated beam of light using a combination of refractive and reflective optics.” as set forth in the claimed combination(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US-20150293358- see-through head or helmet mounted display device, US-20110063289- device for displaying stereoscopic images, US-20070070476-three-dimensional display, US-20180356591- high density energy directing device, US-20160379606- holographic near-eye display, US-20160077338- compact projection light engine for a diffractive waveguide display, US-6300986- flat-panel display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872